HAROLD R. VANN, Circuit Judge.
This court has heard argument of counsel for the respective parties and has examined the record and the authorities involved and is of the opinion that the conviction in this case should be reversed.
The defendant’s appeal is from a conviction on a charge of driving an automobile while under the influence of liquor by the municipal court of the city of North Miami, and raised certain questions, one of which appears to merit discussion in this opinion.
The defendant contends on appeal that she was denied the opportunity to adequately prepare a defense against the charges for that, upon proper motion, the city of North Miami refused to produce for inspection a copy of the drunkometer report which had been taken by the city of North Miami police department. Defendant filed a motion to quash the warrant, and among other grounds again raised this issue. The motion to quash was also denied.
It appears to the court that this question is analogous to and controlled by Jencks v. The United States, 353 U. S. 657, 77 Sup. Ct. 1007, 1 L. Ed. 2d 1103. In the Jencks case the petitioner was. prosecuted for filing a non-Communist affidavit with the National Labor Relations Board upon which he was convicted. The Supreme Court held that the defendant was entitled to an order directing the Government to produce for inspection all reports of two Government witnesses to the Feberal Bureau of Investigation touching *102upon events and activities as to which they testified at the trial, and that the defendant was entitled to inspect such reports and decide whether to use them in his defense.
It is accordingly ordered that the conviction is reversed, and it is further ordered that the city of North Miami is hereby directed to pay to appellant’s attorney of record, E. S. Corbett, III, the amount of the fine, $200, which was paid under protest and served as a supersedeas in this cause.